     Case 1:18-cv-00755-JTN-ESC ECF No. 21 filed 10/30/18 PageID.90 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                 _________________________

GRG Ventures, LLC d/b/a Game Room
Guys, a Michigan limited liability company,

                 Plaintiff,                                        Case No. 18-755-cv

v.                                                                 Hon. Janet T. Neff

DBEC, LLC, a Wisconsin limited liability
company,

                 Defendant.

Nicholas S. Laue (P79260)
Keller & Almassian, PLC
Attorneys for Plaintiff
230 E. Fulton Street
Grand Rapids, MI 49503
(616) 364-2100



            PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT JUDGMENT
                       AGAINST DEFENDANT, DBEC, LLC

         Plaintiff, GRG Ventures, LLC d/b/a Game Room Guys (“Plaintiff”), by and through its

attorney Keller & Almassian, PLC, pursuant to Rule 55 of the Federal Rules of Civil Procedure

hereby moves for the entry of a default judgment against Defendant, DBEC, LLC, for the

reasons more fully stated in its Brief in Support of its Motion for Entry of Default Judgment.



                                                     Respectfully Submitted,

Dated: October 30, 2018                              KELLER & ALMASSIAN, PLC

                                                     /s/ Nicholas S. Laue
                                                     Nicholas S. Laue (P79260)
                                                     Keller & Almassian, PLC
                                                     Attorneys for Plaintiff
Case 1:18-cv-00755-JTN-ESC ECF No. 21 filed 10/30/18 PageID.91 Page 2 of 2



                                       230 East Fulton Street
                                       Grand Rapids, MI 49503
                                       (616) 364-2100
